USCA4 Appeal: 21-2046      Doc: 21         Filed: 01/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2046


        BOARD OF SUPERVISORS OF ALLEGHANY COUNTY,

                            Plaintiff - Appellee,

                     v.

        DONNIE T. KERN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Thomas T. Cullen, District Judge. (7:21-cv-00471-TTC)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Donnie T. Kern, Appellant Pro Se. Travis Stuart Andrews, Jim H. Guynn, Jr., GUYNN
        WADDELL CARROLL & LOCKABY, P.C., Salem, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2046      Doc: 21            Filed: 01/24/2022   Pg: 2 of 2




        PER CURIAM:

               Donnie T. Kern seeks to appeal the district court’s order remanding the case to the

        state court from which it was removed. The district court remanded the case because it

        lacked subject matter jurisdiction. Generally, an order remanding a case to the state court

        from which it was removed is not reviewable on appeal. 28 U.S.C. § 1447(d); see 28

        U.S.C. § 1442 (exception for cases involving “[f]ederal officers or agencies sued or

        prosecuted”); 28 U.S.C. § 1443 (exception for cases involving “[c]ivil rights cases”). The

        Supreme Court has instructed that “§ 1447(d) must be read in pari materia with [28 U.S.C.]

        § 1447(c), so that only remands based on grounds specified in § 1447(c) are immune from

        review under § 1447(d).” Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 127 (1995);

        see Doe v. Blair, 819 F.3d 64, 66-67 (4th Cir. 2016) (“[A] district court may remand a case

        sua sponte for lack of subject matter jurisdiction at any time, and such an order is not

        reviewable.”) (citations omitted)).

               The district court remanded the case because it lacked subject matter jurisdiction.

        We, therefore, are without jurisdiction to review the remand order. See Doe, 819 F.3d at

        66. Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Kern’s motion

        to accelerate case processing, to schedule oral argument, and for injunctive or other relief.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       DISMISSED



                                                       2